Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This communication is in response to the application filed on 07/01/2020 in which Claims 21-40 are presented for examination.

Drawings
The applicant’s drawings submitted on 07/01/2020 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen U.S. Publication No 20060265427 A1, in view of Shen U.S. 20130166546 A1 
As to claim 21, Cohen teaches a media distribution system comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising (Cohen Fig. 1): identifying, on a network accessible by the media distribution system (MDS) (Cohen Fig. 1) [Network Fig. 1, Media distribution clearinghouse 220], one or more media sources currently accessible by the MDS (Cohen Fig. 1) (Media source nodes 1…N); analyzing media content available via the one or more accessible media sources (Cohen Pa. [0006]) [The media distribution system also searches various content information available from electronic program guides, movie listings, radio listings and so on, such that the system can indicate to the user whether and when the content for which he or she was searching is available via any such systems either for direct viewing or listening from the stream or in a local movie or event listing], the media content including at least one of audio content or video content (Cohen Pa. [0004]) [not be limited to videos or audio files]
It is noted that Cohen does not appear explicitly disclose determining that the analyzed media content is already accessible by the MDS; and initializing a search for new media content from one or more different media sources.  
However, Shen discloses determining that the analyzed media content is already accessible by the MDS; and initializing a search for new media content from one or more different media sources (Shen Pa. [0006]) [A system is provided that is operative to access a broad search space, including both public and proprietary databases encompassing a variety of both currently available media and media with planned future availability. Many sources are searched simultaneously so that users are provided with access to a wide variety of media. At least one of the sources can include content that is broadcast for viewing, including television programming or movie content. In addition, a list of media a user is interested in can be stored in the system and accessed to provide search parameters, allowing the system to automatically continue to search available media repositories, for example, as new information becomes available. The system can notify the user when new media, or media in a desired form, becomes available]
Thus, at the time of the invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Shen to the media distribution system of Cohen would have yield predictable results and resulted in an improved system, namely, a system that would provide access to multiple media types (e.g., television programs, broadcast movies, recorded music, and digital photographs), along with the ability to search available media, then access and deliver selected media (Shen Pa. [0005])

As to claim 22, the combination of Cohen and Shen teaches wherein determining that the analyzed media content is already accessible by the MDS includes determining that the media content has already been distributed to one or more detected media devices (Shen Pa. [0034]) [movies or other media that the user already owns or for which the user has an available license can be obtained from data provided by the user or an analysis of the user's electronic recordings]
Thus, at the time of the invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Shen to the media distribution system of Cohen would have yield predictable results and resulted in an improved system, namely, a system that would provide access to multiple media types (e.g., television programs, broadcast movies, recorded music, and digital photographs), along with the ability to search available media, then access and deliver selected media (Shen Pa. [0005])

As to claim 23, the combination of Cohen and Shen teaches wherein determining that the analyzed media content is already accessible by the MDS includes determining that the media distribution system already includes a copy of the media content (Shen Pa. [0080]) [The search results show that the user already has copies of all available works by the artist, but that several recordings are inferior to what is now available]
Thus, at the time of the invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Shen to the media distribution system of Cohen would have yield predictable results and resulted in an improved system, namely, a system that would provide access to multiple media types (e.g., television programs, broadcast movies, recorded music, and digital photographs), along with the ability to search available media, then access and deliver selected media (Shen Pa. [0005])
As to claim 24, Cohen teaches wherein initializing a search for new media content from one or more different media sources includes searching for media sources on one or more different computer networks (Cohen Abstract) [systems facilitating search, discovery, submission and/or distribution of digital objects over networks]

As to claim 25, the combination of Cohen and Shen teaches wherein initializing a search for new media content from one or more different media sources includes continually monitoring for entry of new media sources into the network accessible by the MDS (Shen Pa. [0006]) [allowing the system to automatically continue to search available media repositories, for example, as new information becomes available. The system can notify the user when new media, or media in a desired form, becomes available]
Thus, at the time of the invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Shen to the media distribution system of Cohen would have yield predictable results and resulted in an improved system, namely, a system that would provide access to multiple media types (e.g., television programs, broadcast movies, recorded music, and digital photographs), along with the ability to search available media, then access and deliver selected media (Shen Pa. [0005])
As to claim 26, Cohen teaches wherein one or more software applications are associated with the accessible media sources (Cohen Fig. 1)
As to claim 27, Cohen teaches wherein the MDS receives the one or more software applications over the network (Cohen Pa. [0035]) [The publisher, using Digital Rights Management software]

As to claim 28, Cohen teaches wherein the software applications include one or more libraries and/or plug-ins that facilitate receiving and/or processing media content from the accessible media sources (Cohen Pa. [0052]) [a browser plug-in can be configured so as to send html from a site the user is on back to the media distribution system or be configured to recognize html from the page]

As to claim 29, Cohen teaches wherein the software applications 3Application No.: 16/918,435Attorney's Docket No.: 010596.0002U7 include one or more libraries and/or plug-ins that facilitate distributing the media content to the media presentation devices (Cohen Pa. [0052]) [a browser plug-in can be configured so as to send html from a site the user is on back to the media distribution system or be configured to recognize html from the page]

As to claim 30, the combination of Cohen and Shen teaches wherein one or more of the software applications are configured to detect entry of new media sources or media presentation devices into the network accessible by the MDS (Shen Pa. [0042]) [new or updated data sources]
Thus, at the time of the invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Shen to the media distribution system of Cohen would have yield predictable results and resulted in an improved system, namely, a system that would provide access to multiple media types (e.g., television programs, broadcast movies, recorded music, and digital photographs), along with the ability to search available media, then access and deliver selected media (Shen Pa. [0005])

As to claim 31, the combination of Cohen and Shen teaches wherein upon determining that the analyzed media content is already accessible by the MDS, the MDS is configured to ignore the detection and continue searching for new media sources with new media content (Shen Pa. [0006]) [A system is provided that is operative to access a broad search space, including both public and proprietary databases encompassing a variety of both currently available media and media with planned future availability. Many sources are searched simultaneously so that users are provided with access to a wide variety of media. At least one of the sources can include content that is broadcast for viewing, including television programming or movie content. In addition, a list of media a user is interested in can be stored in the system and accessed to provide search parameters, allowing the system to automatically continue to search available media repositories, for example, as new information becomes available. The system can notify the user when new media, or media in a desired form, becomes available]

Thus, at the time of the invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Shen to the media distribution system of Cohen would have yield predictable results and resulted in an improved system, namely, a system that would provide access to multiple media types (e.g., television programs, broadcast movies, recorded music, and digital photographs), along with the ability to search available media, then access and deliver selected media (Shen Pa. [0005])

As to claim 32, claim 32 recites the claimed that contain similar limitations as claim 21; therefore, it is rejected under the same rationale.

As to claim 33, the combination of Cohen and Shen teaches further comprising: detecting a new media source with new media content that was not previously accessible by the MDS; and retrieving the new media content (Shen Pa. [0006]) [A system is provided that is operative to access a broad search space, including both public and proprietary databases encompassing a variety of both currently available media and media with planned future availability. Many sources are searched simultaneously so that users are provided with access to a wide variety of media. At least one of the sources can include content that is broadcast for viewing, including television programming or movie content. In addition, a list of media a user is interested in can be stored in the system and accessed to provide search parameters, allowing the system to automatically continue to search available media repositories, for example, as new information becomes available. The system can notify the user when new media, or media in a desired form, becomes available]
Thus, at the time of the invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Shen to the media distribution system of Cohen would have yield predictable results and resulted in an improved system, namely, a system that would provide access to multiple media types (e.g., television programs, broadcast movies, recorded music, and digital photographs), along with the ability to search available media, then access and deliver selected media (Shen Pa. [0005])

As to claim 34, Cohen teaches further comprising determining a media content type for one or more portions of the new media content (Cohen Pa. [0067]) [If there is new content, then that file is uploaded to an appropriate device or media distribution system managed directory on the PC]

As to claim 35, Cohen teaches further comprising: identifying one or more distribution preferences established for one or more subscribers that subscribe to the media content; and distributing media content to the one or more subscribers according to the identified distribution preferences (Cohen Fig. 1)

As to claim 36, Cohen teaches wherein the identified distribution preferences direct distribution of the media content between the media sources accessible by the MDS and one or more media presentation devices of the one or more subscribers.  

As to claim 37, Cohen teaches wherein the media presentation devices of the subscriber comprise at least one of: a cellular phone; a digital camera; a set-top box; a personal computer; or an automobile entertainment system (Cohen Pa. [0031]) [a set-top box]

As to claim 38, claim 38 recites the claimed that contain similar limitations as claim 21; therefore, it is rejected under the same rationale.

As to claim 39, Cohen teaches wherein the MDS is accessible via a web portal (Cohen Pa. [0007]) [via a web services interface]

As to claim 40, Cohen teaches wherein the web portal is accessible through a set-top box (Cohen Pa. [0031]) [a set-top box]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVANS DESROSIERS/Primary Examiner, Art Unit 2491